WILLIAMSON, Chief Justice.
In the above entitled case brought before this Court as a Court of Law from the Superior Court in the County of Kennebec and now pending on the Law Docket, it appearing on the record that there is no claim by the plaintiff for unemployment benefits pending before the Maine Employment Security Commission, in light of Richardson v. Maine Employment Security Commission et al., Me., 229 A.2d 326, filed May 17, 1967, upholding the denial of the same\ claim for reasons not presented herein and that the case therefore is moot and need not be considered on the merits,
It is now ordered, That the Clerk of the Law Court now having the custody of the Law Docket enter upon said docket under said case, and certify to the Clerk of the Superior Court in the County of Kennebec the following order, direction, judgment and decree of the Court in said case, to wit:
Appeal dismissed without prejudice and without costs.
RUDMAN, J., did not sit.